Citation Nr: 0427562	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-24 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability based upon unemployability 
(TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board previously denied the veteran's claim in a May 2003 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2004 order, the Court granted a joint motion for remand, 
vacating the Board decision and remanding the case for 
additional proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In its May 2003 decision, the Board determined that the 
veteran was not entitled to a total rating based on 
individual unemployability due to service-connected 
disabilities.  As noted in the joint motion, the Board 
acknowledged that the question before it was whether the 
veteran's service-connected disabilities as opposed to his 
overall disability picture rendered him unable to secure and 
follow a substantially gainful occupation.  Nonetheless, the 
Board made its determination on the basis that none of the 
examiners had provided an opinion specifically indicating 
that the veteran's three service-connected disabilities 
rendered him unemployable.  

It was also noted in the joint motion that the Board should 
consider whether a social and industrial survey would be 
appropriate.  

Thus, the claim must be remanded for the following actions: 

1.  The veteran should be afforded an 
examination for the purpose of 
determining which of the veteran's 
disabilities, if any, renders him 
unemployable.  The examiner should 
specifically state if the veteran is 
deemed unemployable by virtue of his 
service-connected disabilities as opposed 
to his non service-connected 
disabilities.  The claims folder should 
be made available to the examiner for 
review before and pursuant to completion 
of the examination.  

2.  The RO should consider whether a 
social and industrial survey would be 
appropriate.  

3.  After conducting any additional 
indicated development, the veteran's 
appeal should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




